Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 04-197684).
	With respect to claim 1, Goto teaches a delivery device (3) configured to deliver changeover and/or replacement items within a stencil printer, the delivery device comprising: 
a frame (refer to marked-up Figure 2a); and 
a translatable carriage (refer to marked-up Figure 2a) including one or more support structures (refer to marked-up Figure 2a) configured to support one or more 
wherein the translatable carriage (refer to marked-up Figure 2a) is configured to replace at least two different types of items within the stencil printer, the items including stencils, support tooling, squeegee blades, and paste cartridges (note: the items are not positively recited. Thus, further defining the items do not have any patentable significance to the apparatus claims as presently written. Therefore, since Goto teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus).


[AltContent: textbox (Bottom of carriage)][AltContent: arrow][AltContent: textbox (Sides of carriage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top of carriage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Translatable carriage )][AltContent: textbox (Frame)][AltContent: arrow][AltContent: textbox (Support structures-shelves holds items 1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    330
    361
    media_image1.png
    Greyscale


With respect to claim 5, Goto teaches the one or more items include replacement stencils (1), replacement support tooling, replacement and/or replenishment squeegee blades, and replacement and/or replenishment paste cartridges. 
With respect to claim 6, Goto teaches a transport arm (41, 42) configured to push and retrieve items to and from the translatable carriage (Lines 134-137).
	With respect to claim 7, Goto teaches the one or more items (1) include a tooling tray (74) having a frame and a planar body (Figure 2a), the frame being sized to mimic a frame of a stencil (Figure 2a).
	With respect to claim 8, Goto teaches the tooling tray (74) includes at least one cut out and at least one recess (Figure 2a) formed therein to support the one or more items (1).
	With respect to claim 9, Goto teaches an interface configured interact with a docking station associated with the stencil printer (note: as shown in Figure 1 the housing of support structure 3 is docked with printer 7).
With respect to claim 11, Goto teaches a controller (8) configured to control the operation of the delivery device including the translatable carriage based on operational parameters obtained by the controller (Page 1, Lines 1- 12, Lines 41-60 and Page 3, Lines 1-16).

With respect to claim 14, Goto teaches a controller (8) is configured to access a database provided to keep track of items stocked on the delivery device (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 15, Goto teaches the database includes an open application (App) architecture, and is configured to push data to the stencil printer (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 16, Goto teaches the delivery device is configured to communicate with the stencil printer to push/pull data to the stencil printer and/or a production line, and/or configured to communicate with the production line directly, the database being configured to retrieve information about the item based on identification (stored data in Page 2, Lines 1-18 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 17, Goto teaches the database is configured to retrieve information about the item based on identification and to store additional information about the item, and/or share prediction data when replacement and/or replenishment is needed, and/or store data associated with lot traceability of the item (stored data in Page 2, Lines 1-18 and Page 3, Line 5-Page 4, Line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Chen (US Patent 8,033,216).
With respect to claim 3, Goto teaches the claimed invention with the exception of  sides of the structure include slots, each slot being configured to receive and support opposite edges of a planar item including one of a stencil and a tooling tray.
Chen teaches a structure (10) with sides of the structure that include slots (113), each slot (113) being configured to receive and support opposite edges of a planar item including one of a stencil and a tooling tray (Column 2, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage of Goto with slots to receive an item as taught by Chen for the purpose of stably loading substrates.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Chen (US Patent 8,033,216) as applied to the claims above, and further in view of Mitter (US Patent 4,195,567).
	With respect to claim 4, Goto, as modified, teaches the claimed invention with the exception of the translatable carriage further includes four vertically oriented rods positioned at four corners of the structure, two top bar members, with one bar member being secured to the top of the structure adjacent the open front of the structure and the other bar member being secured to the top adjacent the open back, and two bottom bar 
	Mitter teaches a screen printing apparatus a structure that includes four vertically oriented rods (71) positioned at four corners of the structure (Column 5, Lines 45-53, Figures 4 and 5), two top bar members (30), with one bar member (30) being secured to the top of the structure adjacent the open front of the structure and the other bar member being secured to the top adjacent the open back (30, Figure 1), each bar member including two openings formed on opposite ends of the bar, with the openings being positioned to receive a respective rod therein (Figures 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the carriage of Goto, as modified, with four vertically oriented rods and bar members as taught by Mitter for the purpose of stably supporting the substrates during vertical movement.
	Mitter does not explicitly disclose for two bottom bar members, with one bar member being secured to the bottom of the structure adjacent the open front of the structure and the other bar member being secured to the bottom adjacent the open back.  
However, it has been held that mere duplication of essential working parts of a
device involves only routine skill in the art and has no patentable significance unless a
new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378
(1960). 
.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Li (US Patent 5,392,710).
With respect to claim 10, Goto teaches the claimed invention with the exception of at least one pin coupled to the frame that is received within at least one guide associated with the stencil printer to register the delivery device with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received
within at least one guide (238) associated with a printer (200) to register the device with
a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goto with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Hideho et al. (JP2000103031).
With respect to claim 13, Goto teaches the claimed invention with the exception of a display operably coupled to the controller, the display being configured to display the operational parameters of the delivery device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Goto with a display as taught by Hideho et al. for the purpose of providing an interface that a user can 
interact with and can easily look to see different variables/conditions present in the device.
Response to Arguments
7.	Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
With respect to applicants remarks on page 7, that Goto does not teach wherein the translatable carriage is configured to replace at least two different types of items within the stencil printer, the items including stencils, support tooling, squeegee blades, and paste cartridges, the examiner notes that the items are not positively recited in the claim.  Therefore, further defining the items do not have any patentable significance to the apparatus claims as presently written. Therefore, the examiner is not persuaded of any errors in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                              

/JILL E CULLER/Primary Examiner, Art Unit 2853